Per Curiam.—
The attachment of execution is a defence so far as to prevent the plaintiff’s right to recover the debt due. The judgment of the attaching creditor is more than the amount claimed of record by the plaintiff. If it were less, then the de-fence would go to its amount, and the plaintiff would be entitled *442to recover the difference between that and the whole amount of his claim. And this attachment is properly pleadable in abatement of plaintiff’s writ, because it is a collateral defence, not a defence upon the ground that the defendant is not indebted to the plaintiff.
Judgment for defendants.